 

Exhibit 10.2

 

THIS SUBSCRIPTION AGREEMENT RELATES TO AN OFFERING OF A CONVERTIBLE NOTE (THE
“NOTE”) IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS
DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE “1933 ACT”).

 

THE NOTE TO WHICH THIS SUBSCRIPTION AGREEMENT (THE “SUBSCRIPTION AGREEMENT”)
RELATES HAS NOT BEEN REGISTERED UNDER THE  1933 ACT, OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, IT MAY NOT BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO A U.S. PERSON EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.  IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE NOTE MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.   "UNITED STATES" AND
"U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

 

SUBSCRIPTION AGREEMENT

(Offshore Subscribers)

 

TO:

NETWORK CN INC. (the “Company”)
a company with offices at 3/F, D.J. Securities Building, 171 Hoi Bun Road, Kwun
Tong, Kowloon, Hong Kong.

 

Purchase of Convertible Note

 

1.Subscription

 

1.1On the basis of the representations and warranties and subject to the terms
and conditions set forth herein, TSANG WAI YEE TERRI, holder of Hong Kong
Identity Card No.: G815027(2), whose address is at House D39, Regalia Bay, 88
Wong Ma Kok Road, Stanley, Hong Kong (the “Subscriber”), hereby irrevocably
subscribes for and agrees to purchase one senior convertible note (the “Note”)
from the Company for an aggregate purchase price of SIX HUNDRED AND FORTY-FIVE
THOUSAND US DOLLARS ($645,000) (the “Principle”), ”), plus accrued and unpaid
interest thereon on January 13, 2026 (the “Maturity Date”), substantially in the
form attached to this Subscription Agreement as Exhibit 1 (the subscription and
agreement to purchase being the “Subscription”). 

 

1.2On the basis of the representations and warranties and subject to the terms
and conditions set forth herein, the Company hereby irrevocably agrees to sell
the Note to the Subscriber.

 

1.3Subject to the terms hereof, the Subscription will be effective upon its
acceptance by the Company.

 

1.4Unless otherwise provided, all dollar amounts referred to in this
Subscription Agreement are in lawful money of the United States of America.

 

2.Payment

 

2.1the Principle pertaining to the purchase of the Note shall be paid on or
before the Closing Date (as defined in Section 4.1, below) by cheque or wire
transfer to the Company (Information of the Company attached hereto Exhibit 2).

 



 1 

 

 

3.Documents Required from Subscriber

 

3.1The Subscriber must:

(a)complete, sign and return to the Company an executed copy of this
Subscription Agreement prior to the Closing Date; and,

(b)complete, sign and return to the Company as soon as possible, on request by
the Company, any documents, questionnaires, notices and undertakings as may be
required by regulatory authorities and applicable law (collectively the
“Transaction Documents.”)

 

4.Closing

 

4.1There shall be no formal closing ceremony with respect to the transactions
contemplated by this Agreement. Instead, the parties shall execute and exchange
the Transaction Documents by facsimile and email and the closing of the
transactions contemplated by this Agreement shall be deemed to have occurred
(the "Closing") on the date (the "Closing Date") that the Company receives the
Subscription Proceeds in full. There may be multiple Closings.

 

5.Acknowledgements of Subscriber

 

5.1The Subscriber acknowledges and agrees that:

(a) Neither the Note nor the shares of common stock (“Shares”) that may be
issued upon a conversion of the Note (the Note and the Shares may be hereinafter
referred to collectively as the “Securities”) have been or will be registered
under the 1933 Act, or under any state securities or “blue sky” laws of any
state of the United States, and, unless so registered, none of them may be
offered or sold in the United States or, directly or indirectly, to a U.S.
Person, as that term is defined in Regulation S under the 1933 Act (“Regulation
S”), except in accordance with the provisions of Regulation S, pursuant to an
effective registration statement under the 1933 Act, or pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act and in each case in accordance with applicable state securities laws;

(b) the Company has not undertaken to, and will have no obligation to, register
the Securities, or any of them, under the 1933 Act;

(c) it has received and carefully read this Subscription Agreement;

(d) the decision to execute this Subscription Agreement and acquire the Note
hereunder has not been based upon any oral or written representation as to fact
or otherwise made by or on behalf of the Company, and such decision is based
entirely upon a review of information (the adequacy of which is hereby
acknowledged) about the Company that is available to the Subscriber on request;

(e) there are risks associated with an investment in the Company including, by
way of example and not in limitation, the specific risks identified in the
Company’s communications with the Subscriber.

(f) it and its advisor(s) have had a reasonable opportunity to ask questions of
and receive answers from the Company in connection with the sale of the Note
hereunder, and to obtain additional information, to the extent possessed or
obtainable by the Company without unreasonable effort or expense;

(g) all information which the Subscriber has provided to the Company is correct
and complete as of the date the Subscription Agreement is signed, and if there
should be any change in such information prior to this Subscription Agreement
being executed by the Company, the Subscriber will immediately provide the
Company with such information;

(h) the Company is entitled to rely on the representations and warranties of the
Subscriber contained in this Subscription Agreement and the Subscriber will hold
the Company harmless from any loss or damage it may suffer as a result of the
Subscriber’s failure to correctly complete this Subscription Agreement;

(i) the Subscriber has been advised to consult the Subscriber’s own legal, tax
and other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

(i) any applicable laws of the jurisdiction in which the Subscriber is resident
in connection with the distribution of the Securities hereunder, and

(ii) applicable resale restrictions;

 

 2 

 



 

(j) none of the Securities are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Securities will become listed on any stock exchange or automated dealer
quotation system until the Company has successfully obtained the approval of
Securities and Exchange Commission (“SEC”).

(k) none of the Securities may be offered or sold by the Subscriber to a U.S.
Person (as defined in Section 6.2, below, or for the account or benefit of a
U.S. Person (other than a distributor) prior to the end of the Distribution
Compliance Period (as defined herein);

(l) the Subscriber is not acquiring the Note as a result of, and will not itself
engage in, any “directed selling efforts” (as that term is defined in Regulation
S under the 1933 Act) in the United States in respect of the Securities which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Securities; provided, however, that
the Subscriber may sell or otherwise dispose of the Securities pursuant to
registration thereof under the 1933 Act and any applicable state securities laws
or under an exemption from such registration requirements;

(m) the Company will refuse to register any transfer of the Securities not made
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in each case in
accordance with applicable state securities laws;

(n) neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Securities;

(o) no documents in connection with the sale of the Note hereunder have been
reviewed by the SEC or any state securities administrators;

(p) there is no government or other insurance covering any of the Securities;

(q) the issuance and sale of the Securities to the Subscriber will not be
completed if it would be unlawful or if, in the discretion of the Company acting
reasonably, it is not in the best interests of the Company;

(r) the Subscriber is purchasing the Securities pursuant to an exemption from
the registration and the prospectus requirements of applicable securities
legislation on the basis that the Subscriber is not a resident of either the
United States or Canada and, as a consequence:

(i) is restricted from using most of the civil remedies available under
securities legislation,

(ii) may not receive information that would otherwise be required to be provided
under securities legislation, and

(iii) the Company is relieved from certain obligations that would otherwise
apply under securities legislation; and

(s) the statutory and regulatory basis for the exemption from U.S. registration
requirements claimed for the offer of the Note, although in technical compliance
with Regulation S, would not be available if the offering is part of a plan or
scheme to evade the registration provisions of the 1933 Act or any applicable
state securities laws.

 

6.Representations, Warranties and Covenants of the Subscriber

 

6.1The Subscriber hereby represents and warrants to and covenants with the
Company (which representations, warranties and covenants shall survive the
Closing), and acknowledges that the Company is relying thereon, that:

(a) the Subscriber is not a U.S. Person as that term is defined in Regulation S;

(b) the Subscriber is not acquiring the Note for the account or benefit of,
directly or indirectly, any U.S. Person as that term is defined in Regulation S;

(c) the Subscriber is resident in the jurisdiction set out under the heading
“Name and Address of Subscriber” on the signature page of this Subscription
Agreement and the sale of the Securities to the Subscriber as contemplated in
this Subscription Agreement complies with or is exempt from the applicable
securities legislation of the jurisdiction of residence of the Subscriber;

(d) the Subscriber has the legal capacity and competence to enter into and
execute this Subscription Agreement and to take all actions required pursuant
hereto and, if the Subscriber is a corporation, it is duly incorporated and
validly subsisting under the laws of its jurisdiction of incorporation and all
necessary approvals by its directors, shareholders and others have been obtained
to authorize execution and performance of this Subscription Agreement on behalf
of the Subscriber;

 

 3 

 



 

(e)if the Subscriber is a corporation or other entity, the entering into of this
Subscription Agreement and the transactions contemplated hereby do not and will
not result in the violation of any of the terms and provisions of any law
applicable to, or the constating documents of, the Subscriber or of any
agreement, written or oral, to which the Subscriber may be a party or by which
the Subscriber is or may be bound;

(f) the Subscriber has duly executed and delivered this Subscription Agreement
and upon acceptance thereof by the Company it will constitutes a valid and
binding agreement of the Subscriber enforceable against the Subscriber in
accordance with its terms;

(g) the Subscriber is acquiring the Securities as principal for its own account
for investment purposes only and not for the account of any other person and not
for distribution, assignment or resale to others, and no other person has a
direct or indirect beneficial interest in such Securities, and it has not
subdivided its interest in the Securities with any other person;

(h) the Subscriber is outside the United States when receiving and executing
this Subscription Agreement and is acquiring the Note as principal for the
Subscriber’s own account for investment purposes only, and not with a view to,
or for, resale, distribution or fractionalisation thereof, in whole or in part,
and no other person has a direct or indirect beneficial interest in the
Securities;

(i) the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the entire investment and
it has carefully read and considered risk factors being communicated by the
Company and/or the Subscriber’s professional advisor(s);

(j) the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in any way whatsoever for the Subscriber’s decision to invest in the
Securities and the Company;

(k) the Subscriber (i) has adequate net worth and means of providing for its
current financial needs and possible personal contingencies, (ii) has no need
for liquidity in this investment, and (iii) is able to bear the economic risks
of an investment in the Securities for an indefinite period of time;

(l) the Subscriber understands and agrees that the Company and others will rely
upon the truth and accuracy of the acknowledgements, representations and
agreements contained in this Subscription Agreement and agrees that if any of
such acknowledgements, representations and agreements are no longer accurate or
have been breached, the Subscriber shall promptly notify the Company;

(m) the Subscriber has the legal capacity and competence to enter into and
execute this Subscription Agreement and to take all actions required pursuant
hereto;

(n) the Subscriber has duly executed and delivered this Subscription Agreement
and it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber in accordance with its terms;

(o) the Subscriber is not an underwriter of, or dealer in, the Company’s Shares,
nor is the Subscriber participating, pursuant to a contractual agreement or
otherwise, in the distribution of any of the Shares;

(p) the Subscriber is not an underwriter of, or dealer in, the Company’s Shares,
nor is the Subscriber participating, pursuant to a contractual agreement or
otherwise, in the distribution of any of the Securities;

(q) the Subscriber understands and agrees that offers and sales of any of the
Securities prior to the expiration of restricted period after the date of
original issuance of the Securities (the twelve month period hereinafter
referred to as the “Distribution Compliance Period”) shall only be made in
compliance with the safe harbor provisions set forth in Regulation S, pursuant
to the registration provisions of the 1933 Act or an exemption therefrom, and
that all offers and sales after the Distribution Compliance Period shall be made
only in compliance with the registration provisions of the 1933 Act or an
exemption therefrom and in each case only in accordance with applicable state
securities laws;

(r) the Subscriber agrees not to engage in any hedging transactions involving
any of the Securities unless such transactions are in compliance with the
provisions of the 1933 Act and in each case only in accordance with applicable
state securities laws;

 

 4 

 



 

(s) the Subscriber (i) is able to fend for itself in the Subscription; (ii) has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of its investment in the Securities and the
Company; and (iii) has the ability to bear the economic risks of its prospective
investment and can afford the complete loss of such investment;

(t) the Subscriber will indemnify the Company against, and will hold the Company
and, where applicable, its respective directors, officers, employees, agents,
advisors and shareholders harmless from, any and all loss, liability, claim,
damage and expense whatsoever (including, but not limited to, any and all fees,
costs and expenses whatsoever reasonably incurred in investigating, preparing or
defending against any claim, lawsuit, administrative proceeding or investigation
whether commenced or threatened) arising out of or based upon any representation
or warranty of the Subscriber contained herein or in any document furnished by
the Subscriber to the Company in connection herewith being untrue in any
material respect or any breach or failure by the Subscriber to comply with any
covenant or agreement made by the Subscriber to the Company in connection
therewith;

(u) the Subscriber is not aware of any advertisement of any of the Securities
and is not acquiring the Securities as a result of any form of general
solicitation or general advertising including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and

(v) no person has made to the Subscriber any written or oral representations:

(i) that any person will resell or repurchase any of the Securities,

(ii) that any person will refund the purchase price of any of the Securities,

(iii) as to the future price or value of any of the Securities, or

(iv) that any of the Securities will be listed and posted for trading on any
stock exchange or automated dealer quotation system or that application has been
made to list and post any of the Securities of the Company on any stock exchange
or automated dealer quotation system, except that currently the Company’s common
shares are quoted on any exchange once the Company has obtained approval from
the SEC.

 

6.2In this Subscription Agreement, the term “U.S. Person” shall have the meaning
ascribed thereto in Regulation S.

 

7.Acknowledgement and Waiver

 

7.1The Subscriber has acknowledged that the decision to purchase the Securities
was solely made on the basis of information available to the Subscriber by the
Company.  The Subscriber hereby waives, to the fullest extent permitted by law,
any rights of withdrawal, rescission or compensation for damages to which the
Subscriber might be entitled in connection with the distribution of the
Securities.

 

8.Legending of Subject Securities

 

8.1The Subscriber hereby acknowledges that that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the
Securities will bear a legend in substantially the following form:

 

“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).  

 

ACCORDINGLY, NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES (AS DEFINED HEREIN)
OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
ACCORDANCE WITH THE 1933 ACT. “UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.”

 

 5 

 



 

8.2The Subscriber hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Subscription Agreement.

 

9.Costs

 

9.1The Subscriber acknowledges and agrees that all costs and expenses incurred
by the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Note or to the
conversion of the Note or the Conversion Shares shall be borne by the
Subscriber.

 

10.Governing Law

 

10.1      This Subscription Agreement is governed by the laws of the State of
New York and the federal laws applicable thereto. The Subscriber, in its
personal or corporate capacity and, if applicable, on behalf of each beneficial
purchaser for whom it is acting, irrevocably attorns to the jurisdiction of the
courts of the Hong Kong Special Administrative Region.

 

11.Survival

 

11.1      This Subscription Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Note by the Subscriber
pursuant hereto.

 

12.Assignment and Transfer

 

12.1      This Subscription Agreement is assignable and transferrable.

 

12.2      Subscriber and new holder shall duly complete and sign the NOTICE OF
SALES OR TRANSFER as attached hereto ANNEX B and deliver the Company within five
(5) calendar days.

 

13.Severability

 

13.1      The invalidity or unenforceability of any particular provision of this
Subscription Agreement shall not affect or limit the validity or enforceability
of the remaining provisions of this Subscription Agreement.

 

14.Entire Agreement

 

14.1      Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Subscription Agreement contains the entire agreement between the parties
with respect to the sale of the Securities and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by the Company or by anyone else. This
subscription may only be amended by instrument in writing signed by the parties
hereto.

 

15.Notices

 

15.1      All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if mailed or transmitted by any standard
form of telecommunication.  Notices to the Subscriber shall be directed to the
address on the signature page of this Subscription Agreement and notices to the
Company shall be directed to it NETWORK CN INC. (the “Company”) at 3/F, D.J.
Securities Building, 171 Hoi Bun Road, Kwun Tong, Kowloon, Hong Kong.,
Attention: C.E.O.

 



 6 

 

 

16.Counterparts and Electronic Means

 

16.1      This Subscription Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall constitute an
original and all of which together shall constitute one instrument.  Delivery of
an executed copy of this Subscription Agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Subscription
Agreement as of the date hereinafter set forth.

 

17.Registration Instructions

 

17.1      The Subscriber hereby directs the Company to cause any Note issued
pursuant to this Subscription Agreement to be registered on the books of the
Company as directed on the signature page of this Agreement.

 

 

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.

 

(Name of Subscriber – TSANG WAI YEE TERRI)

 

 

 

 

(Signature and, if applicable, Office)

 

(Address of Subscriber – House D39, Regalia Bay, 88 Wong Ma Kok Road, Stanley,
Hong Kong)

(Country of Subscriber – Hong Kong Special Administrative Region, People’s
Republic of China)

 

(Fax and/or E-mail Address of Subscriber – +852-25272331)

 

 

Registration Information (if different from above)

(Name of Subscriber – _______________)

 

 

 

 

(Signature and, if applicable, Office)

(Address of Subscriber)

(Country of Subscriber)

 

(Fax and/or E-mail Address of Subscriber)

 

 7 

 

 

A C C E P T A N C E

 

The above-mentioned Subscription Agreement in respect of the Note is hereby
accepted by NETWORK CN INC..

 

DATED at the 14th day of January, 2020.

 

NETWORK CN INC.
Earnest Leung, C.E.O.

 

 

 

 

 

    Authorized Signatory

 



 8 

 

 

Exhibit 1

 

Form of Convertible Note

 



 1 

 

 

Exhibit 2

 

Bank information of the Company

 

Beneficiary Bank: HSBC Hong Kong ‎Beneficiary Bank Address: 1 Queen's Road
Central, Hong Kong Beneficiary A/C Name:

NCN Group Limited

(a wholly owned subsidiary of Network CN Inc.)

Bank Code: 004 Beneficiary A/C No.: 126-535913-838 SWIFT code of beneficiary
bank HSBCHKHHHKH

 

 

1

 

 